DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.
 
Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-7, 13, 14, 17-20 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 13, 14 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “a plane perpendicular to a plane of the rim being smaller than an angle between the second frustoconical section and the plane perpendicular to the plane of the rim.”  Paragraph 87 of the specification as filed supports that there is a plane perpendicular to the plane of the rim, and where the sidewall can be frustoconical can have an angle of between 2-8 degrees.  Paragraph 87 further discusses that at figurers 33 and 34, the container can comprise a first and second frustoconical section, and where the first frustoconical section can have an angle of about 2-8 degrees and the second frustoconical section can have an angle of about 5-11degrees.  However, the specification does not generically recite that the angle of the first frustoconical section is smaller than the angle of the second frustoconical section, as claimed.  This limitation is broader than what would have been supported by the original disclosure, which limits the angle of the first frustoconical section to about 2-8 degrees and the second frustoconical section having an angle of about 5-11 degrees.  Therefore, the specification supports the condition that the angle of the first frustoconical section can be less than that of the second frustonical section but only within the bounds of the above range of angles for the first and second frustoconical section.  
Claims 2-7, 13,14 and 17 are rejected based on their dependence to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette (US 20160007643 already of record) in view of Uchida (JP 2014176320 already of record), “Amy + Jacky - Instant Pot French Onion Soup” (i.e. “Amy + Jacky” already of record), “pressurecookerrecipes” (already of record) and Peng (US 20130224342 already of record) and in further view of Kakikawa (JP S57-129673 already of record), Inoue (JP 10-201451) and Jackson (US 20070092609).
Regarding claim 1, Ouellette teaches a packaged frozen food product comprising a frozen food item, the packaged frozen food product comprising a package (see paragraph 66 - packaging in retail packaging”); a frozen food item disposed within the package (see figure 3 and figure 2 “Packaging of soup pucks in film”; paragraph 63 - freezer).  As shown in figure 3, the frozen food item has a bottom surface that would have had an area and the frozen food of Ouellette also has an outer peripheral surface.  Ouellette also discloses that the package includes preparation instructions (see paragraph 69 - “For example, instructions regarding suggested conditions to prepare an onion soup gratin…”).  
Regarding the limitations of “a frozen food item that cooperates with a cavity of a receptacle of a multifunction pressure cooker, the cavity including a predetermined bottom surface area and a peripheral surface having a predetermined diameter,” it is noted that the claim is directed to the packaged frozen food product.  Therefore, the above limitations are seen to be an intended use of the prior art package.  The prior art packaged frozen food product is seen to be capable of cooperating with any type of heating device, because the reference teaches, as an example, the use of various cooking devices such as a conventional oven or microwave oven (paragraph 69). 
Regarding the limitation of, “the food item having a bottom surface area substantially equal to that of the cavity and an outer peripheral surface,” and “any gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity being 6 cm or less”, as discussed above, this is seen to be an intended use of the claimed food package, especially as the claim does not recite any dimensions of the cavity or any dimensions of food item.  It is further noted however, that Ouellette’s figure 3 shows a cylindrical shape, and the mold used to form the frozen food can have a bottom diameter of 2-8 inches (paragraph 55).  Because the claim does not provide any specificity as to the particulars of the food item dimensions, it is seen that Ouellette’s disclosure of a bottom diameter of 2-8 inches would have resulted in a bottom surface area “substantially equal” to that of a cavity of a pressure cooker receptacle.  Further regarding the limitation of, “any gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity being 6cm or less,” it is noted that this is also seen to be an intended use of the claimed packaged frozen food product and as the prior art teaches the structure of the packaged frozen food, it is seen that the above intended use that the prior art would have been capable of performing, especially as this would have been a function of the particular dimensions of the cavity of a pressure cooker.
If it could have been construed that Ouellette was not specific on the particular bottom shape of the food item, then it is noted that Uchida evidences a bottom surface area for a frozen food item such as a soup (see figure 1a, b and d; abstract), such that modification would have been obvious to one having ordinary skill in the art, based on known expedients for forming shaped frozen food items.  Further regarding instructions for heating in a pressure cooker, “Amy + Jacky” evidences that it has been known in the art to use pressure cookers for the purpose of making soups, including French onion type soup (see at least, page 4 “Tips for Instant Pot French Onion Soup” and page 6, step 5, “Pressure Cook at High Pressure….”).  Additionally, “pressurecookerrecipes” also evidences that pressure cookers can have a receptacle cavity with an inner diameter of 8 inches for instance (see page 3 of 10, “The inner pot of 6-Quart Instant Pot is 8 inches in diameter…”).  
As Ouellette is not seen to be limiting how one could heat the frozen item, in view of “Amy + Jacky” and “pressurecookerrecipes” it would have been obvious to one having ordinary skill in the art that the frozen food product of Ouellette can also be used in a pressure cooker and providing instructions to do so would thus have been obvious to one having ordinary skill in the art based on known expedients for preparing soup.  It is also noted that Peng evidences frozen foods (paragraph 21) which can be heated using various conventional techniques, such as conventional oven, microwave oven, pressure cooker (paragraph 17) and thus further supports that Ouellette’s product can equally be used with other types of heating configurations.
While the above combination teaches a package, Claim 1 differs from the above combination in specifically reciting, “a package comprising a container including a bottom wall, a peripheral wall, and a rim extending outward about an upper periphery of the peripheral wall to facilitate handling of the container, the peripheral wall comprising a first frustoconical section and  second frustoconical section, the first frustoconical section being between the rim and the second frustoconical section, an angle between the first frustoconical section and a plane perpendicular to a plane of the rim being smaller than an angle between the second frustoconical section and the plane perpendicular to the rim.”  
However, Kakikawa teaches containers for packaging frozen soup (see the abstract - frozen concentrated hotchpotch, concentrated tea 3) which can be removable from the container having angled peripheral side walls and a rim extending therefrom (see figure 2).  As shown below, Kakikawa can be construed as having a first frustoconical section of an angle that is smaller than a second frustoconical section, and where the angles are between the frustoconical sections and a plane perpendicular to the plane of the rim.

    PNG
    media_image1.png
    583
    910
    media_image1.png
    Greyscale

Inoue also teaches a packaged frozen food product, where the container comprises a bottom wall, a peripheral wall and a rim extending outward about an upper periphery of the peripheral wall to facilitate handling of the container (see figures 3, 5 and 6).  Inoue teaches that the container is circular (see paragraph 30, line 230, of the machine translation) and with a sloping sidewall (see figures 3, 5 and 6), thus suggesting frustoconical sections.  As shown in the above noted figures, there is a first frustoconical section between the rim and a second frustoconical section, which has an angle that would have been less than that of the second frustoconical section. 
Jackson also teaches food containers that can be used for frozen storage (see paragraph 30) where the sidewall is frusto-conical (figure 3) and where the upper portion of the sidewall (30a) can have a smaller angle that that of the lower portion (30b) (see paragraph 31), where such a configuration has been advantageous for enhancing removal of the contents (see paragraph 32).
To thus modify the Ouellette combination and to package the frozen food of Ouellette in a container comprising a bottom wall, and a peripheral wall that has a rim extending outward about its upper periphery and which has a first frustoconical section between a rim and a second frustoconical section, having an angle less than an angle of the second frustoconical section, would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design and as a substitution of one conventional type of packaging container for another, as well as for facilitating removal of the frozen contents from the container.
Regarding claim 2, Ouellette teaches that the packaging can have instructions thereon (see the last sentence of paragraph 69).  While not specific as to being “printed”, it is not seen that patentability can be predicated on printing the instructions as the reference already teaches that the packaging has instructions thereon.  That is, whether one printed or applied the instructions to the packaging would have been obvious to one having ordinary skill in the art, as both techniques are well known in the art for providing instructions for food preparation, and as printing or applying instructions onto the package would have been the only two options for how one would have provided instructions onto the packaging.  
Regarding the food item including a concave bottom, the claim differs from Ouellette in this regard.  
However, Ouellette is not seen to be limiting regarding the particular shape of the food item.  
In this regard, Uchida teaches a concave bottom portion (see figure 1b, item 2a) which can be useful for providing even heating with additional foods included with the frozen soup (see paragraph 15, 17, 21, 24 of the machine translation).  To thus modify Ouellette and provide a recess would have been obvious to one having ordinary skill in the art for providing uniform heating.
Regarding claim 3, in view of the discussion above with respect to claim 1, it is noted that Ouellette is seen to disclose the food item with a diameter substantially equal to that of the cavity such that there would have been no gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity, especially because as shown in figure 3 Ouellette shows the food item with a unitary, straight sidewall.  Additionally, as discussed above with respect to claim 1, the prior art teaches the structure of the claimed food item, and therefore, the prior art food item is seen to be capable of the intended use of having a diameter substantially equal to that of a pressure cooker cavity such that there would have been no gap between the frozen food item and the peripheral surface of the cavity.  Even further, in view of the rejection above with respect to claim 1, it is seen that the combination teaches that the food item can have a diameter of 8 inches and the prior art further teaches an inner diameter of a cavity of a pressure cooker, also being 8 inches, thus teaching the food item with a diameter substantially equal to that of the cavity and would also result in no gap between the food item and the peripheral surface of the cavity.
Regarding claim 4, similar to the discussion above with respect to claim 1, it is seen that Ouellette’s disclosure of a diameter of 2-8inches would have resulted in a frozen food item with a diameter “less” than that of the cavity.  The claim is thus seen to recite an intended use of the claimed packaged frozen food and since the prior art discloses the claimed structure, the prior art is seen to be capable of the recited intended use.
Regarding claim 5, as Ouellette discloses a bottom diameter of the frozen food to be 2-8inches, it is seen that this would have resulted in a diameter of the frozen food item to be at least about 1mm less than that of the cavity.
Regarding claim 6, in view of Ouellette disclosing that the frozen food item can have a diameter of 2-8inches, it is seen that the diameter of the frozen food item would allow for interposition of a part of a cooking implement between the frozen food item and the cavity when the frozen food item is placed in the cavity.  This is seen to be an intended use that the structure of Ouellette would have been capable of performing.
Regarding claim 7, it is noted that the claim is rejected for the reasons given above with respect to claim 6, as claim 7 only further defines the particular type of cooking implement.
Regarding claim 13, similar to the discussion above with respect to claim 1 and 5, it is noted the limitation of, “a gap between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity ranges from 0.3 cm to 6.0cm” is seen to be directed to an intended use of the claimed packaged frozen food.  That is, the structure of the packaged frozen food as recited in claim 1 has been taught by Ouellette and therefore, the packaged frozen food would also have bene capable of the intended use, especially as the specific gap would also have been a function of the particular container into which the frozen food was placed.
Regarding claim 14, Ouellette suggests providing instructions as discussed above with respect to claim 1.  Regarding the specific instructions that have been provided, as recited in claim 14, it is noted that Ouellette is not specific in this regard.
However, the combination, as applied to claim 1 teaches that it has been known and desirable to use pressure cookers for cooking frozen foods and Ouellette is not seen to be limiting as to the particular expedient by which the frozen food can be prepared.  As the combination suggests using pressure cookers, it would have been obvious to one having ordinary skill in the art to provide instructions for providing known expedients for heating similar types of products.  Additionally, once it was recognized in the art to provide instructions with a food package and as the combination teaches the claimed packaged food, it is not seen that patentability can be predicated on the specific instructions that are provided with the packaged food product. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above which relies on Ouellette (US 20160007643) as the primary reference, and in further view of Fukui (JP2007-130000 already of record) and either Lacan (US 20040026599) or Visin (US 20140260348). 
Regarding claim 17, in view of Kakikawa the combination also teaches a convex shape to the bottom wall of the container (see figure 2) and where the frozen product would thus have had a concave bottom portion.  Kakikawa further suggests that such a shaped frozen product should also be removable from the container (see figure 2 and figure 3).  
Fukui further evidences containers that can comprise a raised portion (see figure 4, item 41; paragraph 15 of the machine translation; figure 6, item 61; paragraph 18).  Fukui teaches that there is a soup 21 within the container, and where the contents including soup are frozen (see paragraph 15 and 16) thus resulting in the soup also having a concave bottom portion.   Lacan teaches providing a container that can hold frozen foods (ice), where the container bottom has a convex upper surface (see figure 2, item 20,30; paragraphs 28-32) and where the convex surface can be advantageous in facilitating removing the frozen product from the container (see paragraph 43-44).  Visin further evidences that providing a convex upper surface to the bottom would also have resulted in the food product having a concave bottom, and where the convex upper surface can be advantageous for removing the food from the container (see figure 9, item 40 and paragraph 30).  
To thus modify the combination and provide a concave upper surface to the bottom wall, to result in a concave bottom surface on the frozen food would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, especially as Ouellette suggests a frozen shaped food and Kakikawa and Fukui suggest similar frozen shaped foods where the bottom of the container has a convex portion that would provide a complementary concave portion on the food.  Furthermore, in view of Lacan or Visin, providing such a convex bottom wall upper surface would also have been advantageous for facilitating removal of the contents.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above which relies on Ouellette (US 20160007643) as the primary reference, and in further view of Roberts (WO 2016154037).
Regarding claim 18, the combination as applied to claim 1 suggests an angle between the first frustoconical section and the plane perpendicular to the rim being smaller than the angle between the second frustoconical section and the plane perpendicular to the plane of the rim.
The claim differs from the combination applied to claim 1 in specifically reciting, “wherein the angle between the first frustoconical section and the plane perpendicular to a plane of the rim ranges from 2-8°, and the angle between the second frustoconical section and the plane perpendicular to the plane of the rim ranges from 5-11°.”  
However, Jackson teaches that the upper frustoconical angle 30a can be between 0-10 degrees, such as 7 degrees, and the lower frustoconical angle 30b can be between 10-15 degrees, thus overlapping with the claimed ranges (see paragraph 31) and for facilitating removing the contents from the container.  Additionally, it is noted that Roberts teaches frustoconical containers where the first frustoconical section, between the rim and a second frustoconical section, can have an angle of about 2.5 degrees, (see figure 15A, item 1535 and paragraph 164), while the second frustoconical section can have an angle of 8 degrees (see figure 15A, item 1540 and paragraph 164).  Roberts teaches that the compound draft angle, with the second frustoconical portion having a greater angle than the first frustoconical portion can also be advantageous for releasing the frozen contents from the bottom (see paragraph 164).  Thus, together with Roberts and Jackson, the prior art suggests angles within the claimed range, for the purpose of facilitating removal of contents from the container.  
Thus, it would have been obvious to one having ordinary skill in the art to modify the combination, and use an angle for the first frustoconical section of between 0-10 degrees, such as 7 degrees or 2.5degrees, for instance, and to use an angle for the second frustoconical section of 10degrees or 8 degrees, would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design and for the advantageous purpose of desirably facilitating removal of the frozen soup from the container.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette (US 20160007643) in view of “Amy + Jacky - Instant Pot French Onion Soup” (i.e. “Amy + Jacky”), “pressurecookerrecipes” and Peng (US 20130224342) and in further view of Fukui (JP 2007-130000), France (US 20090035433) and Middleton (US 20120292813).
Regarding claim 19, Ouellette teaches a packaged frozen food product comprising a package (see paragraph 66 - packaging in retail packaging”); a frozen food item disposed within the package (see figure 3 and figure 2 “Packaging of soup pucks in film”; paragraph 63 - freezer).  As shown in figure 3, the frozen food item has a an outer peripheral surface having a diameter.  
Regarding the limitations of “configured for cooperation with a multifunction pressure cooker having a receptacle that includes a cavity with a bottom and a peripheral surface” and “the frozen food item having an outer peripheral surface having a diameter that is less than a diameter of the peripheral surface of the cavity such that a gap exists between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity,” it is noted that the claim is directed to the packaged frozen food product.  Therefore, the above limitations are seen to be an intended use of the prior art package.  The prior art packaged frozen food product is seen to be capable of cooperating with any type of heating device, because the reference teaches, as an example, the use of various cooking devices such as a conventional oven or microwave oven (paragraph 69). 
Further regarding “a gap exists between the outer peripheral surface of the frozen food item and the peripheral surface of the cavity,” as discussed above, this is seen to be an intended use of the claimed food package, especially as the claim does not recite any dimensions of the cavity or any dimensions of food item.  It is further noted however, that Ouellette’s figure 3 shows a cylindrical shape, and the mold used to form the frozen food can have a bottom diameter of 2-8 inches (paragraph 55).  Because the claim does not provide any specificity as to the particulars of the food item dimensions, it is seen that Ouellette’s disclosure of a bottom diameter of 2-8 inches would have resulted in a bottom surface area capable of having the gap, especially as this would have been a function of the particular dimensions of the cavity of a pressure cooker.
Further regarding the food being configured for cooperation with a pressure cooker,  “Amy + Jacky” evidences that it has been known in the art to use pressure cookers for the purpose of making soups, including French onion type soup (see at least, page 4 “Tips for Instant Pot French Onion Soup” and page 6, step 5, “Pressure Cook at High Pressure….”).  Additionally, “pressurecookerrecipes” also evidences that pressure cookers can have a receptacle cavity with an inner diameter of 8 inches for instance (see page 3 of 10, “The inner pot of 6-Quart Instant Pot is 8 inches in diameter…”) and where Ouellette’s teaching of a diameter of 2-8inches would have resulted in a gap between the pressure cooker receptacle peripheral surface and the food.
As Ouellette is not seen to limit how one could heat the frozen item, in view of “Amy + Jacky” and “pressurecookerrecipes” it would have been obvious to one having ordinary skill in the art that the frozen food product of Ouellette can also be used in a pressure cooker.  It is also noted that Peng evidences frozen foods (paragraph 21) which can be heated using various conventional techniques, such as conventional oven, microwave oven, pressure cooker (paragraph 17) and thus further supports that Ouellette’s product can equally be used with other types of heating configurations.
While the above combination teaches a package, Claim 19 differs from the above combination in specifically reciting, “a trivet disposed within the package, a portion of the trivet being configured to be disposed between a bottom of the frozen food item and the bottom of the cavity.” 
It is noted however, that Fukui further teaches that the container can comprise a raised portion (see figure 4, item 40, 41; paragraph 15 of the machine translation; figure 6, item 61; paragraph 18).  Fukui teaches that there is a soup 21 within the container, and where the contents including soup are frozen (see paragraph 15 and 16) and where what can be construed as a trivet is within the package (see figure 4, item 40).  Fukui teaches that such a container configuration can be used for heating the frozen food using various heating devices (see paragraph 2 and 18 of the machine translation).  Additionally, France teaches what can be construed as a trivet (see figure 1, 9,10, item 114, 132; paragraph 39, 42) disposed within a package (figure 1) for supporting foods (104) that can be liquid (paragraph 33) and frozen (paragraph 30), and where the trivet can support the food above the cooking surface (paragraph 42).  Also, Middleton teaches containers that can be used for heating food, where there can be a trivet in the package (see paragraph 349) and where the containers can be used in a variety of heating devices (paragraph 9), and where the trivet can be advantageous for elevating the food off the cooking surface as well as for preventing countertops from burning (see paragraph 349).  
To thus modify the combination and to include a trivet in the package, would have been obvious to one having ordinary skill in the art, for the purpose of elevating the food off of the cooking surface during preparation, as well as for providing an elevated surface that can prevent countertops from burning.  
Regarding claim 20, in view of Fukui, Middleton and France, the combination teaches a trivet that is capable of being deposed in a gap between the frozen food and a peripheral surface of the cavity of a pressure cooker.  For instance, Fukui’s “trivet” having an elevated wall portion would have been positioned in a gap between a cooker and the food.  Similarly, at figure 1, France teaches a “trivet” (figure 1, item 132) which would also have been positioned between a peripheral surface of a cavity of a cooker and the food.  Middleton also teaches a trivet structure (Figure 70, 71) which would have been capable of being positioned between the food and a peripheral surface of the cavity of a cooker.
Regarding claims 19 and 20, it is further noted that the claims are directed to a packaged product and not the method of using the packaged product.  Therefore, since the prior art provides motivation for arriving at the claimed structure, the prior art is also seen to be capable of the intended use. 

Response to Arguments
On page 7 of the response, regarding the rejection of claims 1-7, 13 and 14, Applicant urges that the combination does not teach or suggest any reason for arriving at the container as claimed. 
These urgings are moot in view of the rejection as presented in this Office Action, addressing the amendments to the claims.

On pages 7-8 of the response, regarding the rejection of claims 15-18, Applicant urges that the combination does not cure the deficiencies of the rejection of claims 1-7, 13 and 14 and there is no reason for a container to comprise the claimed first and second frustoconical section having a first frustoconical angle that is less than a second frustoconical angle and within the claimed range as recited in claim 18.
These urgings are moot in view of the new grounds of rejection, as presented in this Office Action, which address the new amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 2545202 discloses a package with a trivet disposed therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792